UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SISTER E. JONES BEY,

                                  Plaintiff,
                                                                  20-CV-9171 (LLS)
                      -against-
                                                                 CIVIL JUDGMENT
 DANA LA CASSE, et al.,

                                  Defendants.

         By order dated March 22, 2021, the Court dismissed this action for failure to state a claim

on which relief may be granted. The Court granted Plaintiff sixty days’ leave to file a second

amended complaint, and notified Plaintiff that if she failed to file a second amended complaint,

the Court would enter judgment and close the matter. Plaintiff has not filed a second amended

complaint or otherwise communicated with the Court.

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 2, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
